DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed June 22, 2021, with respect to the rejection(s) of claim 1 under Partovi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cui (US 2009/0111531).   Cui (figs 4-7; par 65) demonstrates that the skilled artisan would have considered replacing Partovi’s coils with solid rectangular strips of electrically conductive material (i.e. a patch antenna).
Regarding claim 10, the Applicant’s remarks are not persuasive.  Claim 1 recites that the inductive elements “are globally aligned by longitudinal rows and by transverse rows to define the grid".  The art rejection clearly cites to Partovi’s grid, where any one inductive element is in both a longitudinal row and a transverse row.  The claim has not been amendment to remove the ambiguity in the “grid” to explicitly recite how the Applicant intends for their inductive elements to be arranged.  The claim does not recite that there are a first plurality of inductive elements that are only in longitudinal rows and a second plurality of inductive elements that are only in transverse rows.
Furthermore, claim 1 recites “at least one” inductive element.  This indicates that the Applicant intends to claim the embodiment with only one inductive element.  Even using the Applicant’s preferred interpretation for the grid, this one inductive element 
The Applicant is suggested to amend claim 1 to more clearly recite how they intend to define the grid.  The prior art does not teach or suggest two superimposed grids, with one grid includes rectangular antennas arranged to be aligned in an up-down manner and the second grid including rectangular antennas arranged to be aligned in a left-right manner (see Applicant’s figure 3).  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The current title is too broad, as indicated in the parent application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites both the broad limitation of “a transmitting apparatus comprising at least one transmitting inductive element” and then narrowly refers to these elements in the plurality (see last two wherein clauses).  The claim is indefinite because it is unclear if the Applicant is claiming “at least one” inductive element or a plurality that is placed “side by side” to form a grid of several rows and columns.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi (US 2009/0096413) in view of Cui (US 2009/0111531).
With respect to claim 1, Partovi discloses a system (fig 1-2; par 104, 117-119) for the wireless transfer of electrical power to an electrical load (RL) comprising: 
a power supply device (112) and a device to be powered (114), physically separate and independent from the power supply device, 
wherein the device to be powered comprises: the electrical load (RL) to be powered, and a receiving apparatus (all of 114 except for RL) connected to the electrical load and comprising at least one receiving inductive element (120), 
wherein the power supply device comprises a plurality of electrical power transmission sets (a set of 112 for each coil 104 in the array 100), each of which includes: 
a transmitting apparatus (112) comprising at least one transmitting inductive element (116) able to achieve an inductive coupling with the receiving inductive element, and2In re of: EGGTRONIC ENGINEERING S.R.L.Atty. Dkt. SPINELLA3 

wherein the transmitting inductive elements (fig 1, item 104; fig 2, item 116) of the transmission sets individually have planar conformation (the coils are planar in fig 1; par 248 also defines them as flat) and are globally positioned side by side on an operating surface of the power supply device in such a way as to form a grid (see fig 1), and the transmitting inductive elements (104, 116) individually have elongated shape (redundant to rectilinear), rectilinear development along a prevent direction (par 248) and are globally aligned by longitudinal rows and by transverse rows, where the transverse rows cross the longitudinal rows to define the grid (see fig 1).  
Partovi discloses a plurality of transmitting coils arranged in a grid.  Each coil is connected to a dedicated inverter, thereby forming “a plurality of electrical power transmission sets”, as claimed.  The coils are printed on a printed circuit board (as in figure 1) to have planar rectangular shapes (par 248).  Partovi’s coils are “inductive elements” as they store energy in a magnetic field.  
Partovi discloses the inductive elements are coils and does not expressly disclose that they are a rectilinear wire segment or a solid rectangular strip of electrically conductive material.  Cui discloses a wireless power transmitter that includes an inductive element (70), wherein the inductive element can be either a spiral (fig 4) or a solid string of electrically conductive material (fig 7; see par 65).

With respect to claim 2, Partovi discloses the operating surface of the power supply device is a flat (see fig 1) or curved surface.  
With respect to claim 6, Partovi discloses the power circuit of each transmission set comprises at least one switching circuit (126 is present for each coil of figure 1) adapted to receive a driving signal (inherent; to create a controlled AC frequency, the Partovi switch requires a driving signal; see also fig 10) and to connect the transmitting apparatus to a voltage generator (at 118) in an intermittent and periodic manner, with a frequency equal to the frequency of the driving signal (par 117).  
Partovi discloses the coil is connected to an inverter (switching circuit 126).  The Partovi switch is “adapted to receive a driving signal” because switches require an input control terminal.  In figure 10, Partovi discloses the switch can be a MOSFET.  This control terminal is the gate, which makes it “adapted to” receive driving signals. 
With respect to claim 9, Partovi discloses each transmission set (see fig 10; par 183-191) further comprises: 5In re of: EGGTRONIC ENGINEERING S.R.L.Atty. Dkt. SPINELLA3 Preliminary Amendment

a selection system (within 266; par 184-185adapted to select, based on the detection made by the monitoring system, an array of transmission sets whose transmitting apparatus is in suitable position to achieve the inductive coupling with the receiving apparatus (120) of the power supply device (105), and 
a control system (266) adapted to activate the power circuit of the transmission sets belonging to the selected array (par 184-186).
With respect to claim 10, Partovi, as modified by Cui to have rectangular shaped antennas) discloses 
wherein all the transmitting inductive elements of each longitudinal row are aligned to one another along an alignment direction that coincides with their prevent direction (fig 1 and par 248; see analysis below), 
wherein all of the transmitting inductive elements of each transversal row are aligned to one another along an alignment direction that coincides with their prevalent directions (see below), and
wherein the alignment directions of all of the longitudinal rows are parallel to one another and perpendicular to the alignment directions of all the transfer rows (redundant to the term “grid” used in claim 1; see fig 1).
Partovi discloses the transmitting inductive elements are arranged in a grid (parallel rows, perpendicular to parallel columns).  Partovi discloses that the inductive 
When these rectangular strips are placed into Partovi’s figure 1, they will all be arranged in the same direction.  The rectangle’s prevalent direction will be aligned with the “longitudinal rows” in which they are placed.  
There are no antennas “of each transversal row”.  Partovi teaches a grid of antennas.  These antennas are all interpreted as being part of the longitudinal rows.  This leaves no antennas left for a transverse row.  As noted above, the claims do not explicitly recite that the plurality of inductive elements are divided into two groups, where one part of the plurality are in one type of row (longitudinal) and the remaining plurality of inductive elements are in the other row (transverse).  Also, claim 1 refers to “at least one” inductive element.  With only one inductive element, it could not occupy both a longitudinal row and a transverse row (even under the Applicant’s preferred interpretation). 
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi in view Cui and Ichikawa (US 2016/0043575).
With respect to claim 16, Partovi discloses the system of claim 1, but does not expressly disclose a transmitter armature or a receiving armature.  It is noted that the specification defines an armature as a capacitor (fig 10, item 165).  The specification also defines a “mesh” as a four-sided shape, created by the longitudinal/transverse rows that create the grid that surrounds an empty space (page 14, bottom).  The “mesh” is not a distinct structural element, but is rather a shape that is created by the grid of 
Ichikawa discloses a wireless power transmission system (fig 6A-B; par 71-81), comprising:
a transmitting apparatus (101) comprises:3In re of: EGGTRONIC ENGINEERING S.R.L.Atty. Dkt. SPINELLA3 Preliminary Amendmentat least one transmitting armature (11) connected to the corresponding power circuit (TG and 13) and positioned on the operating surface (see fig 6A) of the power supply device within a mesh (the “mesh” is formed by the rectangular transmitting coils of Partovi) of the grid of transmitting inductive elements (see analysis below), and 
wherein the receiving apparatus (201) of the device to be powered further comprises: a first receiving armature (21) connected to the electrical load (20) and adapted to face the transmitting armature (see fig 6) of a first transmission set to achieve a first electrical capacity of a capacitive connection, a second receiving armature (22) connected to the electrical load (20) and adapted to face the transmitting armature (see analysis below) of a second transmission set to obtain a second electrical capacity of the capacitive connection.  
Ichikawa discloses that a wireless power transmitting coil is paired with capacitive coupling terminals (two on the transmitting side and two on the receiving side).  When combined, the Ichikawa capacitor coupling terminals would be repeated for each coil in the Partovi grid array.
Capacitive coupling requires two terminals (one positive, one negative).  This is shown in the applicant’s figure 10.  The claim only refers to two terminals in the 
Regarding the second terminal, Ichikawa teaches the limitation of “adapted to face the transmitting armature of a second transmission set”.  This limitation is directed to a physical placement that can be achieved by the second receiving armature without further modifications (it is adapted to face without having to be physically modified to be so adapted).  The Ichikawa second terminal is a flat capacitive plate (see fig 6A), thereby giving it the structure (i.e. adaptation) to “face” any position on the transmitter surface.  
When combined, the Ichikawa receiver (with its two capacitive terminals) can be placed on any portion of the combination’s transmitter array.  This includes moving the Ichikawa receiver to be aligned with a first Partovi transmitter set (and its first transmission armature capacitor terminal pair) or a second Partovi transmitter set (and its second transmission armature capacitor terminal pair).  No structural changes are required to be made to the Ichikawa second receiving armature during this change.  Thus, the Ichikawa second receiving armature is “adapted to face”, as claimed.
It is noted that the claim does not define the three receiving armatures (see figure 10), the relative sizes of the receiving armatures compared to the spacing between transmitter armatures, or that the two receiving armatures face different transmitter sets and receiving wireless power capacitively simultaneously.
The combination and Ichikawa are analogous because they are from the same field of endeavor, namely wireless power transmission systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the 
With respect to claim 4, the combination teaches the transmitting apparatus (each coil of the Partovi array) of each transmission set of the power supply device comprises a plurality of transmitting armatures (Ichikawa 11 or 12 is repeated for each Partovi coil in the array) connected to the corresponding power circuit (Partovi discloses each coil has its own inverter as discussed in the art rejection of claim 1) and positioned within the same mesh (see below) of the grid of transmitting inductive elements.
Partovi discloses a grid array of wireless power transmitting coils (see fig 1).  When combined, this array would include the Ichikawa capacitive coupling terminals.  Ichikawa shows that the capacitive coupling terminals are placed along the charging surface, next to the inductive coils (see fig 6A).  Thus, the combination would have capacitive terminals placed alongside each coil in the Partovi array.  Any four Partovi coils creates a square that forms a “mesh”.  These square voids would contain the Ichikawa capacitive terminals (because they are the only available space on the charging surface).  Thus, the combination teaches the limitations of claim 17.
With respect to claim 5, Ichikawa discloses the receiving apparatus of the device to be powered comprises two receiving inductive elements (fig 9, items 28A-B; or fig 14, 
In figure 9, Ichikawa shows the two receiving inductive elements (28A-B) with the same electrical placement as shown in the applicants’ figure 22.  Thus, these inductive elements are “able to achieve” the same inductive coupling, as claimed.  Further, “able to achieve” is directed to the structure of the inductive element itself (it is an inductor, which converts a magnetic field to current) and does not require the actual functionality of receiving inductive power from a transmitter.
In figure 14, Ichikawa discloses two receiving inductive elements that actually receive inductive power from the transmitter.  These two receiving inductive elements also appear to have the same configuration as shown in the applicants’ figure 22 (the inductive elements are in series on the conductor leading away from the center of the capacitive terminal).  
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi in view of Cui and Nam (US 2016/0226299).
Partovi discloses the switching circuit comprises a single switch, and does not expressly discloses two series connected switches or an inductor in series with a switch.

With respect to claim 8, Nam discloses a switching circuit (inverter of fig 9; par 95) comprises an inductor (L1) and a switch (G1) connected in series between the voltage generator (Vs+) and a reference potential (Vs-), between said inductor and said switch being comprised a central node (see fig 9) connected to the transmitting apparatus (L3).  
The inverters of claims 7-8 are commonly known in the art as D-class and E-class amplifiers, respectively.  Nam (par 95, last sentence) discloses the inverter in figure 9 is “an example configuration of a single-ended Class E amplifier” (claim 21) and that it could also be a “single-ended current mode class D amplifier” (claim 20).  Thus, Nam’s coil L1 would be replaced with another switch (to form a class D amplifier, as is well known). 
Partovi and Nam are analogous because they are from the same field of endeavor, namely inverters for wireless power transmitters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to replace the Partovi inverter with either of the two disclosed by Nam.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  Switching between the different known amplifier designs would have been within the level of ordinary skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836